Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.

	Response to Amendment
Applicant's amendment filed on September 13, 2021 has been entered. Claims 1, 15, 20, 22 and 25 have been amended. Claims 2 – 5, 7 – 8, 13 and 16 – 19 have been canceled. No claims have been added. Claims 1, 6, 9 – 12, 14, 15 and 20 – 31 are still pending in this application, with claims 1, 15 and 25 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 1, 6, 9 – 12, 14, 15, 20 – 22 and 24 – 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over van der Auwera et al. (US Patent Application Publication 2018/0160123), hereinafter referred as van der Auwera, in view of Hattori et al. (US Patent Application Publication 2016/0173890), hereinafter referred as Hattori.

Regarding claim 15, van der Auwera discloses a streaming media information processing apparatus (Figs. 1, 14 and 15), comprising: 
a memory ([0196], storage device) comprising instructions; and 
a processor ([0191], processor) coupled to the memory and configured to execute the instructions, which cause the processor to be configured to: 
obtain a spatial information track comprising a first sample and a second sample (Fig. 12, 1202, [0171], obtain a set of spherical representation of a scene), wherein the first sample comprises first location information of a first central point of a first sphere region (Fig. 4A - 4C, [0123 – 0130], first center 474 of a first sphere region 430), wherein the second sample comprises second location information of a second central point of a second sphere region (Fig. 4A - 4C, [0123 – 0130], when user 420 moves to another position/ orientation of a second pitch angle and yaw angle, the system will obtain second center 474 of a second sphere region 430; [0171], stitching a set of images captured by the camera set (at different position/orientation) at a particular time point to obtain 360-degree video data), wherein the spatial information track further comprises a sample entry comprising a width and a [0120, 0129, 0132], width, height); and
 determine video data to be played based on the spatial information track (Fig. 12, 1208, [0179], determine video data to be played based on the spatial information track on ROI determined above).  
However, van der Auwera fails to explicitly disclose the apparatus wherein the sample entry comprising a spatial information type identifier, and wherein the spatial information type identifier comprises either a first value indicating a width and a height of the region, or a second value indicating a first width and a first height of the first sphere region are encapsulated in the first sample and a second width and a second height of the second sphere region are encapsulated in the second sample.
However, in a similar field of endeavor Hattori discloses a method for image data coding and decoding (abstract). In addition, Hattori discloses the method wherein the sample entry comprising a spatial information type identifier (Fig. 25, [0183 – 01850, each region of interest has its own id, width and height), and wherein the spatial information type identifier comprises either a first value indicating a width and a height of the region, or a second value indicating a first width and a first height of the first sphere region are encapsulated in the first sample and a second width and a second height of the second sphere region are encapsulated in the second sample (Fig. 25, [0183 – 01850, each region of interest has its own id, width and height). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of van der Auwera, and the sample entry comprising a spatial information type identifier, and wherein the 

Regarding claims 1 and 25, they are corresponding to claim 15, thus, they are rejected for the same reason set forth for claim 15.
  
Regarding claim 6 (depends on claim 1), van der Auwera disclosed the method wherein the spatial information track comprises spatial rotation information of a target sphere region (Fig. 4C, [0126], pitch angle and yaw angel).
  
Regarding claim 9 (depends on claim 1), van der Auwera disclosed the method wherein the spatial information encapsulated in the sample entry of the spatial information track (Fig. 8, 848, 861, [0156 – 0157]).  

Regarding claim 10 (depends on claim 1), van der Auwera disclosed the method wherein the spatial information track further comprises a width and height type identifier ([0120, 0129, 0132], width, height) to indicate a coordinate system (Fig. 4C-4E, coordinate system xyz) describing a width and a height of a target sphere region (Fig. 4B, [0125], ROI 430).  

Regarding claim 11 (depends on claim 10), van der Auwera disclosed the method wherein the width and height type identifier ([0120, 0129, 0132], width is represented by a yaw delta angle 492, height is represented by a pitch delta angle 490) are encapsulated in the sample entry of the spatial information track (Fig. 8, 848, 861, [0156 – 0157]).  

Regarding claim 12 (depends on claim 1), van der Auwera disclosed the method wherein the spatial information track further comprises a width and height type identifier to indicate a coordinate system describing a boundary of a target sphere region (Fig. 4B, [0125], boundary of ROI 430).  

Regarding claim 14 (depends on claim 1), van der Auwera disclosed the method wherein the spatial information track comprises a spatial rotation information identifier, and wherein the spatial rotation information identifier indicates whether the spatial information track comprises the spatial rotation information of a target sphere region (Fig. 4C, [0126], pitch angle and yaw angel).  

Regarding claim 21 (depends on claim 1), van der Auwera disclosed the method wherein the spatial information track is a track ([0070], tracking information) independent of target video data (which is independent of video display data at 1306, [0190]).  

[0120, 0129, 0132], viewport has a common width and height).  

Regarding claim 24 (depends on claim 12), van der Auwera disclosed the method wherein the coordinate system is a pixel coordinate system (Fig. 4C-4E, [0130 – 0132], pixel in coordinate system).  

Regarding claims 20 and 26, they are corresponding to claim 6, thus, they are rejected for the same reason set forth for claim 6.
  
Regarding claims 27 - 31, they are corresponding to claims 9 – 12 and 14, respectively, thus, they are rejected for the same reason set forth for claims 9 – 12 and 14.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over van der Auwera in view of Hattori and Hannuksela et al. (US Patent Application Publication 2018/0077210), hereinafter referred as Hannuksela.

Regarding claim 23 (depends on claim 12), van der Auwera fails to explicitly disclose the method wherein the coordinate system is an angular coordinate system.  
[0033]). In addition, Hannuksela discloses the method wherein the coordinate system is an angular coordinate system ([0048]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of van der Auwera, and an angular coordinate system. The motivation for doing this is that analyze process can be easier so that the application of van der Auwera can be extended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 9 – 12, 14, 15 and 20 – 31 have been considered but are moot because the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/QIAN YANG/Primary Examiner, Art Unit 2668